  Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 1 of 17 PageID #:472




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ANTHONY MAYS, Individually and on          )
 behalf of a class of similarly situated persons;
                                            )
 and JUDIA JACKSON, as next friend of       )
 KENNETH FOSTER, Individually and on        )
 behalf of a class of similarly situated persons
                                            )
                                            )                    Case No. 20-cv-2134
                    Plaintiffs-Petitioners, )
                                            )
 v                                          )
                                            )
 THOMAS DART, Sheriff of Cook County,       )
                                            )
                  Defendant-Respondent )

                          DECLARATION OF MICHAEL MILLER

I, Michael Miller, pursuant to 28 U.S.C. § 1746, declare as follows:

   1. That I am currently employed by the Cook County Sheriff’s Office (“CCSO”) as the First
      Assistant Executive Director for the Cook County Department of Corrections (“CCDOC”).
      I have been employed in this role since 2012.

   2. Prior to my appointment as First Assistant Executive Director (“AED”), I worked in
      CCDOC in various capacities dating back to approximately 1990. Over thirty years of
      service at the CCSO, I have served as a Correctional Officer, Correctional Sergeant,
      Correctional Lieutenant, Captain, Chief, Superintendent, and Assistant Executive Director.

   3. As the First AED, I am responsible for overseeing all CCDOC operations. CCDOC is the
      largest single-site pretrial correctional facility in the country and employs over 3,000 sworn
      and civilian staff.

   4. I am familiar with the CCSO’s efforts to combat and prevent the spread of the Novel
      Coronavirus (“COVID-19”), which has impacted the international community since the
      first case was identified in December 2019.

   5. The facts set forth in this declaration are drawn from information I have received in my
      work with the CCSO in response to the COVID-19 pandemic. It does not contain all of the
      facts that I know about the matters discussed below.

   Background
Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 2 of 17 PageID #:473




6. As early as January 2020 the CCSO began planning to activate emergency operational and
   staffing protocols, in the event that the public health crisis and a state of emergency would
   inevitably impact standard operating procedures.

7. As early as January 24, 2020 the CCDOC began screening incoming detainees for flu-like
   symptoms.

8. On or before March 12, 2020 the CCSO began sending daily notices to all staff, in addition
   to directions from supervisors on every shift, regarding Center for Disease Control
   (“CDC”) guidelines on preventing the spread of the virus and handwashing.

COVID-19 State of Emergency

9. On March 9, 2020, Governor Pritzker declared Illinois a disaster area because of the
   dangers of COVID-19. As of March 9, 2020, there were 5710 detainees in physical
   custody at the Cook County Jail. There were approximately 422 confirmed COVID-19
   cases in Illinois at that time.

10. On or about March 12, 2020 the CCSO implemented the following preventative measures:

       a. The CCSO Critical Incident Command Center (“CICC”) was activated to monitor
          all COVID-19 factors that could affect aspects of the CCSO.
       b. All visitors, vendors, volunteers, attorneys, and contractors were screened for
          symptoms of COVID-19, including taking temperatures. Anyone exhibiting
          symptoms was denied entry and encouraged to seek medical attention.
       c. CCDOC began creating receiving units for detainees to be held for their first week
          in custody to monitor for symptoms of COVID-19. Those who showed no
          symptoms after seven days would be moved to general population units. These
          receiving units have been active for at least fourteen (14) days as of this declaration.
       d. Visits with detainees were limited to one person, once a week, for 15 minutes.
          CCDOC expanded access to phone calls and video visitation across the compound.
       e. CCDOC increased cleaning and sanitation efforts throughout the facility.
       f. Cermak Health Services began actively educating detainees about COVID-19 so
          they can report symptoms they may experience or observe. Detainees were also
          educated on how to stop the spread of infection through frequent handwashing and
          other good hygiene practices.

11. On or about March 13, 2020, all tours of CCDOC and large gatherings within the facility
    were suspended. Outside food for detainees was banned.

12. On or about March 15, 2020, all in-person detainee visits were suspended. Attorneys and
    clergy members were directed to schedule in-person visits sparingly, and any essential
    visitors would be subject to screening for symptoms. Currently, confidential attorney visits
    may still occur 7 days per week during the day and will be accommodated behind visitor
    glass.
Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 3 of 17 PageID #:474




13. On or about March 16, 2020 CCDOC began preparing the empty Mental Health Transition
    Center barracks for additional isolation housing for detainees.

14. On March 17, 2020 the Cook County Board of Commissioners declared a State of
    Emergency related to the COVID-19 pandemic.

2. On March 20, 2020 the Governor of Illinois issued an executive order for citizens to shelter-
   in-place. CCSO instituted the following precautionary measures to address COVID-19:

       a. Continued efforts to obtain and distribute Personal Protective Equipment (“PPE”).

       b. Established additional areas at the jail to be used for separation and quarantine,
          including opening previously closed buildings and requesting tents for outdoor
          areas.

       c. Began screening all new detainees and persons arrested by the Sheriff’s Office with
          the Cook County Health COVID-19 questionnaire, including temperature checks.

       d. Continued use of receiving tiers where new detainees coming into the CCDOC are
          housed together for seven days of observation. If detainees do not show symptoms
          of the virus after seven days, they are reviewed by Cermak Health Services for
          clearance to be moved to general population. This waiting period has expanded to
          14 days as of April 6, 2020.

       e. Created contingency plans in the event of staff shortages.

       f. Increased availability of cleaning supplies across all departments.

       g. Continued working with other stakeholders to reduce transportation of detainees to
          court.

       h. Began airing messages for detainees on televisions across the compound regarding
          the symptoms of COVID-19 and proper hand washing techniques.

       i. Began airing messages for detainees on televisions regarding court closures and
          contacting attorneys to address any concerns.

       j. Began posting messages to families on our website regarding canceling of visits
          and information regarding the bond process.

3. The CCSO disseminates information and directives for detainees and staff on a daily basis
   regarding screening, social distancing, obtaining supplies, and who to contact with any
   concerns. As of April 2, 2020 the CCSO began issuing daily information regarding tiers
   designated as isolation or quarantine tiers.

4. CCDOC is in constant, daily communication with Cermak Health Services regarding
   medical treatment for detainees and implementation of CDC guidelines, and use of video-
   conferencing for medical appointments unrelated to COVID-19.
Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 4 of 17 PageID #:475




5. CCDOC is in constant, daily communications with our various collective bargaining units
   and their union representatives to ensure that staff are safe and their concerns are heard.

15. CCSO has worked with other criminal justice stakeholders including the Cook County
    Office of the Chief Judge, Cook County Public Defender, and Cook County State’s
    Attorney to assist them in identifying cases where detainees can be released from CCDOC,
    as well as procedural matters than can be held via video-conferencing to reduce movement
    and increase social distancing.

16. The CCDOC detains criminal defendants who are remanded to the custody of DOC by the
    Circuit Court. As such, the DOC cannot control the number of detainees housed in the Jail.

17. Supporting exhibits attached to this declaration reflect the current breakdown of every tier
    or dorm in the Jail. The spreadsheet shows the tier/ dorm, its maximum occupancy, current
    occupancy and the percentage the tier or dorm is filled.

18. CCDOC has implemented major changes to the manner in which detainees are housed due
    to prevent the spread of COVID-19. These major changes include:

       a. On March 15, all arrestees brought to Criminal Court for a bond hearing were
          screened for symptoms of the virus including a temperature check. Symptomatic
          arrestees were refused admittance to lockup and/or CCDOC until evaluated by
          medical personnel in the custody of the arresting agency.

       b. On March 20, all criminal defendants remanded to the custody of the Sheriff for
          detention in the Jail were “separated” from the remainder of the jail population is
          separate tiers or dorms with all other remanded defendants from that day of the
          week. Each day, the new detainees were assigned into a different tier or dorm
          separate from the remainder of the Jail. Those detainees remain separated for at
          least 7 days for symptom observation. This waiting period has been extended to
          14 days as of April 6, 2020. Supporting exhibits attached hereto reflect, as of April
          6, 2020 at 2:00pm, the number of detainees currently housed in a separate tier for
          the first 14 days of their detention in DOC. Those detainees are assigned in the
          dorm units in Division 2, Dorm 3 and single cells in Division 5, first floor.
          Currently, none of those tiers exceed 50% occupancy or, to put it another way,
          detainees fill less than half of the beds.

       c. Prior to the COVID outbreak, DOC operations made every effort to safely
          consolidate and minimize the number of tiers and, if possible, entire Divisions in
          operation to maintain efficiencies while ensuring safety and security. The Sheriff
          ordered that effort be made to single cell all detainees, if safe and secure, when he
          declared the impending pandemic an emergency. In cooperation with Cermak,
          Cook County Facilities Management and the Unions representing the sworn
          officers, previously closed Tiers and Divisions have been re-opened to maximize
          the ability of detainees to distance themselves from one another. Currently, the
          following previously closed or repurposed areas have been re-opened to house
          detainees:
Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 5 of 17 PageID #:476




               i. Division 5, first floor, to separate new detainees;

              ii. Division 4, 9 tiers to help single cell detainees from Division 11; and

             iii. The Mental Health Transition Center, repurposed to hold a maximum of
                  500 isolated COVID-19 symptomatic or positive detainees (if necessary and
                  separate from each other).

       d. Providing a single cell to every detainee, or if in a dorm setting not exceeding 50%
          occupancy, is an on-going process, subject to our ability to open previous closed
          areas safely and securely. As of April 6, 2020, 111 (or 60%) of those 186 tiers/areas
          where at least one detainee is housed are at 50% occupancy or lower (i.e. the tier
          capacity is 48 and there are 24 housed on it). 26 (or 14%) of those 186 tiers/areas
          are at 90% occupancy or higher.

19. To reduce the potential spread of the virus, we implemented a process to quarantine and
    isolate tiers, designate them as such and install certain rules as it relates to each.

       a. Quarantine tiers are tiers where a detainee resided at the time of the onset of their
          symptoms. The symptomatic detainee is treated and removed from the tier and
          taken to an Isolation Tier at the direction of medical staff. The remainder of the tier
          is identified as under Quarantine. Once identified, the following occurs:

               i. Pursuant to sanitation related processes, the tier and personal area of the
                  symptomatic detainee is cleaned.

              ii. The tier is locked down in the sense that no new detainees will be housed
                  there and no current detainee will be moved unless subject to release by a
                  court or becomes symptomatic themselves. The only exception is efforts to
                  single cell quarantined individuals from on quarantine tier to another.

             iii. A security alert by DOC staff is entered into CCOMS (the jail management
                  system) for every detainee housed on that tier that they are under a
                  quarantine. The alert will last for 14 days from issuance and is renewed if
                  any new symptomatic detainees are discovered.

              iv. The tier is marked with a large, neon sign with a “Q” at the entrance
                  requiring all staff entering to be properly attired in PPE appropriate for a
                  quarantine tier.

              v. Supporting exhibits attached hereto reflect the tiers currently identified as
                 quarantined in the Jail. All these rules apply at these locations.

       b. Isolation tiers are tiers designated to house symptomatic and positive tested
          detainees to receive immediate care and be isolated from the rest of the Jail
          population. Every detainee in an isolation tier has exhibited clear symptoms or has
          a positive test for COVID-19. However, symptomatic detainees are held in different
          tiers than known positive COVID detainees. Once identified, the following occurs:
Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 6 of 17 PageID #:477




               i. The tier is locked down in the sense that no new detainees will be housed
                  there unless they are recovering from COVID-19. No current, non-
                  symptomatic detainee will be moved there. All positive COVID detainees
                  will remain in isolation until medical staff clear them for a return to the Jail.

               ii. A medical alert by Cermak staff is entered into CCOMS (the jail
                   management system) for every detainee housed on that tier that they under
                   isolation. The alert will last for 14 days from issuance and be renewed as
                   necessary.

              iii. The tier is marked with a large, neon sign with an “I” at the entrance
                   requiring all staff entering to be properly attired in PPE appropriate for an
                   isolation tier.

              iv. Isolation tiers are not single cells as social distancing no longer is
                  recommended.

       c. Supporting exhibits attached hereto reflect the tiers currently identified as isolation
          tiers in the Jail. All these rules apply at these locations.

       d. Attached hereto is a report created on April 6, 2020 by the CCSO Office of
          Research, based on data available through the jail management system CCOMS,
          which shows the number of unique detainees that have been given an isolation alert
          since February 29, 2020. To be clear, isolation is a medical alert that is not unique
          to COVID-19 and is used by DOC and Cermak for other medical and correctional
          reasons. Therefore, not all alerts noted on the attached chart are necessarily
          attributable to COVID-19.

20. Staff has been screened for symptoms and temperature checks at the beginning of every
    shift upon entry to the Jail. The “Cook County Department of Corrections Interim Policy
    and Procedure For Employee Health Screens And Temperature Checks” issued March 28,
    2020 is attached hereto as a supporting exhibit. 100 new thermometers are arriving today,
    April 6, for use in screening employees upon entering the Jail.

21. CCDOC has worked with Harry Grenawitzke since early March, an expert in correctional
    sanitation conditions who previously served as a monitor within CCDOC with the
    Department of Justice, to implement best practices to keep the compound as clean and
    disinfected as possible.

22. CCDOC has worked with Dr. Peter Orris and the University of Illinois Chicago School of
    Public Health Occupational Health Services Institute. Dr. Orris is an expert in the field of
    occupational health and has provided daily consultation with CCSO on proper
    implementation of CDC guidelines and measures to disrupt the spread of COVID-19.

23. All PPE and cleaning products are delivered to the CICC from the Sheriff’s Central
    Warehouse and distributed to the Jail Divisions. The CICC tracks and responds to all
    requests for PPE, cleaning supplies, and other COVID-19 related materials in order to
    allocate inventory accordingly. Distribution of supplies from the CICC and compliance
Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 7 of 17 PageID #:478




   with CDC guidelines regarding use of PPE and cleaning supplies is further monitored by
   sanitation officers and superintendents in each Division of the jail.

24. I have supervised constant action by the CCSO to distribute PPE, hygiene, and sanitation
    supplies across Sheriff’s Office operations, including—and most critically—the CCDOC.
    The CICC triages all supply and equipment needs submitted by Division, and ensures that
    all Divisions and tiers are adequately supplied each and every day.

25. The CCSO employs an Environmental Health Specialist and an Environmental Services
    Coordinator. The Environmental Health Specialist is responsible for overseeing
    compliance with all existing sanitation policies and procedures, including applicable local,
    state, and federal regulations. The Environmental Health Specialist coordinates with
    Divisional Sanitation Officers who are appointed for each CCDOC Division. Those
    sanitation officers conduct compliance checks, and report results on a daily basis to the
    Division Superintendent. Superintendents are under my chain of command.

26. As early as January 24, 2020 the CCDOC Environmental Specialist began to activate
    emergency protocol in response to the COVID-19 crisis, including but not limited to
    increasing the frequency of cleanings, regular sanitation of intake and identified areas
    where infected individuals have been present, and acquisition of additional chemicals to
    ensure prompt and frequent cleaning.

27. In preparation of the COVID-19 crisis and up through the date of this declaration and as a
    preventative measure, the CCDOC enforced a Preventative Daily Cleaning and
    Disinfection procedure which increased sanitation procedures across the entire CCDOC.
    These procedures gave detailed instruction about how to clean and disinfect surfaces in
    both non-quarantine/non-isolation locations and quarantine/isolation areas. Procedures
    also extend to the collection of food trays and carts, laundry and central kitchen procedures.
    In addition, directives were also provided to the organization about Vehicle
    Cleaning/Disinfection Procedures

28. Throughout the COVID-19 crisis and up through the date of this declaration, I have
    overseen continued use of enhanced sanitation measures, including interface between the
    CICC and divisional sanitation officers in order to continue to re-stock necessary supplies
    and hygiene products for detainees.

29. CCSO is engaged in regular communication with local, state, and federal agencies in order
    to acquire critical sanitation supplies and PPE, as well as to obtain rapid testing and
    establish CCDOC as a testing site, including but not limited to: Cook County Emergency
    Management and Regional Security, Cook County Department of Public Health, Cermak
    Health Services, City of Chicago Department of Public Health, Illinois Department of
    Public Health, Illinois Emergency Management Agency, Illinois Office of the Governor,
    Federal Emergency Management Agency, U.S. Senator Dick Durbin, and U.S. Department
    of Health and Human Services.

30. As a result of our efforts, Cermak has received approval to commence Abbott rapid testing
    as of April 7, 2020 for detainees.
  Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 8 of 17 PageID #:479




   31. As a result of our efforts, Roseland Hospital and the CCSO will be establishing Roseland
       Hospital as an official COVID-19 testing site, available to all staff, as early as April 6,
       2020.

   32. The CCSO has worked around the clock to maximize the safety and security of CCDOC
       detainees, its staff, and the public in the midst of an unprecedented, global pandemic.




I, Michael Miller, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury of the laws of
the United States of America that the foregoing is true and correct.

Dated this 6th day of April 2020.
         Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 9 of 17 PageID #:480




COOK COUNTY DEPARTMENT OF CORRECTIONS INTERIM POLICY AND PROCEDURE FOR
           EMPLOYEE HEALTH SCREENS AND TEMPERATURE CHECKS
EFFECTIVE DATE: March 28, 2020
In accordance with the Centers for Disease Control and Prevention (CDC) and the Chicago Department of Public Health
(CDPH) recommendations, and to ensure the health and safety of emergency responders, CCSO staff and volunteers,
County employees and contractors, and CCDOC detainees, the following procedures described below will be
implemented immediately. These procedures will help stop the spread of COVID-19 by providing early identification of
employees who may be in the early stages of COVID-19 and just beginning to show symptoms.
   1. Employees will assemble prior to their assigned shift in areas designated by Divisional supervisors in preparation
      for the screening.
   2. Employees will assemble in a way that allows for social distancing (standing at least 6 feet apart).
   3. Supervisors will conduct a brief, one-by-one screen of every employee consisting of the following:
           a. Ask each employee if they currently have a cough or shortness of breath.
           b. Take the employee’s temperature using the infrared forehead thermometer.
   4. If the employee answers yes or is observed to have a cough or shortness of breath, they should be sent home.
   5. If the employee has a fever over 99.3, but not a cough or shortness of breath, they should be isolated for 2
      minutes and then have their temperature checked again. If the reading is still above 99.3, the employee should
      be sent home. If the reading is 99.3 or below, conduct a third check 2 minutes later and base the decision to
      allow the employee to work on that reading; 99.3 or less can work, 99.4 or more should go home.
   6. Any officer that is instructed to leave must contact the Command Center at 773-674-0169 immediately.
   7. The Command Center will notify HR, who will contact the employee to discuss their situation as soon as
      practicable, explain how they will be compensated for the day, and provide further instructions regarding return
      to work.
   8. Prior to returning to work, employees may be instructed to receive medical clearance from their own health care
      provider and complete the CCSO’s COVID-19 Return to Work Screening Questionnaire. Questions about this
      process should be directed to CCSO.HR@cookcountyil.gov.
Important Guidelines for Supervisors Conducting Temperature Checks:
   1. Make sure the thermometer is calibrated properly.
   2. Make sure all PPE is used properly.
           a. Face masks should be affixed properly.
           b. Eye protection should be worn.
           c. Gloves should be worn.
           d. Gowns should be worn.
   3. When using the infrared thermometer, the PPE described above does not need to be replaced in between
      conducting individual temperature checks.
   4. If an employee seems ill, determine whether seeking further medical help is appropriate and isolate the
      individual from others immediately.
   5. If there are equipment questions, problems, concerns, or shortages, notify the Command Center immediately at
      773-674-0169.

Michael Miller
1st Assistant Executive Director
Cook County Department of Corrections

                                             MILLER GROUP EXH 1
                                                  PAGE 001
         Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 10 of 17 PageID #:481




Isolation Alerts by Date
To: CCSO Executive Staff
Date: April 6, 2020
THIS IS A PRELIMINARY ANALYSIS

This memo presents trends in assigned isolation alerts from February 29, 2020 to present for unique bookings.

Figure 1 shows the number of isolation alerts by starting date where only the first alert per booking is included.

                              Figure 1: Number of Isolation Alerts by Date Started




                                                                                                                     1

                                            MILLER GROUP EXH 1
                                                 PAGE 002
         Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 11 of 17 PageID #:482




Table 1 shows the number of isolation alerts begun each day where only the first alert per booking is included.

                              Table 1: Number of Isolation Alerts by Date Started

                              Date of Isolation Alert Start   Number Alerts Started
                                        29-Feb                          1
                                        1-Mar                           6
                                        2-Mar                           5
                                        3-Mar                           4
                                        4-Mar                           7
                                        5-Mar                           4
                                        6-Mar                           2
                                        7-Mar                           4
                                        8-Mar                           2
                                        9-Mar                           2
                                        10-Mar                          1
                                        11-Mar                          3
                                        12-Mar                          1
                                        14-Mar                          4
                                        15-Mar                          7
                                        16-Mar                          2
                                        17-Mar                          6
                                        18-Mar                          4
                                        19-Mar                          1
                                        20-Mar                          6
                                        21-Mar                          8
                                        22-Mar                          6
                                        23-Mar                          9
                                        24-Mar                         17
                                        25-Mar                         22
                                        26-Mar                         18
                                        27-Mar                         30
                                        28-Mar                         52
                                        29-Mar                          9
                                        30-Mar                         19
                                        31-Mar                         23
                                         1-Apr                         21
                                         2-Apr                         20
                                         3-Apr                         11
                                         4-Apr                         11
                                         5-Apr                          4
                                         6-Apr                         11
                                        TOTAL                         363


                                                                                                                  2

                                            MILLER GROUP EXH 1
                                                 PAGE 003
                 Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 12 of 17 PageID #:483



Division     Facility       Tier    Capacity Occupancy (as of 4/6/20) Percent Occupied   Tier Type    First Quarantine   Projected End Date
   10      Division 10   DIV10-1A     48              46                    96%
   10      Division 10   DIV10-1B     48              44                    92%
   10      Division 10   DIV10-1C     48              24                    50%
   10      Division 10   DIV10-1D     48              38                    79%
   10      Division 10   DIV10-2A     48              24                    50%
   10      Division 10   DIV10-2B     48              24                    50%
   10      Division 10   DIV10-2C     48              24                    50%
   10      Division 10   DIV10-2D     48              24                    50%
   10      Division 10   DIV10-3A     48              24                    50%
   10      Division 10   DIV10-3B     48              24                    50%
   10      Division 10   DIV10-3C     48              17                    35%          Quarantine   3/31/2020 18:10        4/18/2020
   10      Division 10   DIV10-3D     48              24                    50%
   10      Division 10   DIV10-4A     48              23                    48%
   10      Division 10   DIV10-4B     48              24                    50%
   10      Division 10   DIV10-4C     48              24                    50%
   10      Division 10   DIV10-4D     48              24                    50%
   11      Division 11   DIV11-AA     48              24                    50%
   11      Division 11   DIV11-AB     48              23                    48%
   11      Division 11   DIV11-AC     48              24                    50%
   11      Division 11   DIV11-AD     48              24                    50%
   11      Division 11   DIV11-AF     48              23                    48%
   11      Division 11   DIV11-AG     48              37                    77%          Quarantine   3/31/2020 15:30        4/18/2020
   11      Division 11   DIV11-AH     48              24                    50%
   11      Division 11   DIV11-AJ     48              24                    50%
   11      Division 11   DIV11-BA     48              19                    40%
   11      Division 11   DIV11-BB     48              24                    50%
   11      Division 11   DIV11-BC     48              24                    50%
   11      Division 11   DIV11-BD     48              23                    48%
   11      Division 11   DIV11-BF     48              30                    63%          Quarantine   3/26/2020 12:07        4/13/2020
   11      Division 11   DIV11-BG     48              25                    52%
   11      Division 11   DIV11-BH     48              38                    79%
   11      Division 11   DIV11-BJ     48              24                    50%
   11      Division 11   DIV11-CA     48              46                    96%
   11      Division 11   DIV11-CB     48              46                    96%          Quarantine   3/31/2020 17:48        4/15/2020
   11      Division 11   DIV11-CC     48              46                    96%
   11      Division 11   DIV11-CD     48              40                    83%          Quarantine   3/26/2020 12:42        4/18/2020
   11      Division 11   DIV11-CF     48              41                    85%          Quarantine   3/26/2020 12:13        4/16/2020
   11      Division 11   DIV11-CG     48              48                   100%
   11      Division 11   DIV11-CH     48              47                    98%
   11      Division 11   DIV11-CJ     48              36                    75%          Quarantine   3/31/2020 7:21         4/18/2020
   11      Division 11   DIV11-DA     48              41                    85%          Quarantine   3/31/2020 18:07        4/18/2020




                                               MILLER GROUP EXH 1
                                                    PAGE 004
              Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 13 of 17 PageID #:484



11      Division 11       DIV11-DB    48        24              50%
11      Division 11       DIV11-DC    48        44              92%
11      Division 11       DIV11-DD    48        43              90%       Quarantine   3/29/2020 9:02    4/15/2020
11      Division 11       DIV11-DF    48        22              46%
11      Division 11       DIV11-DG    48        39              81%
11      Division 11       DIV11-DH    48        41              85%
11      Division 11       DIV11-DJ    48        38              79%
2    Division 2 Dorm 1    DIV2-D1-A   48        16              33%
2    Division 2 Dorm 1    DIV2-D1-B   48         8              17%
2    Division 2 Dorm 1    DIV2-D1-C   48        22              46%
2    Division 2 Dorm 1    DIV2-D1-D   48        42              88%
2    Division 2 Dorm 1    DIV2-D1-E   48         0             closed
2    Division 2 Dorm 1    DIV2-D1-F   48        0              closed
2    Division 2 Dorm 1    DIV2-D1-G   48        0              closed
2    Division 2 Dorm 1    DIV2-D1-H   48        0              closed
2    Division 2 Dorm 2    DIV2-D2-M   48        17              35%
2    Division 2 Dorm 2    DIV2-D2-N   48        26              54%
2    Division 2 Dorm 2    DIV2-D2-O   48        24              50%
2    Division 2 Dorm 2    DIV2-D2-P   44        18              41%
2    Division 2 Dorm 2    DIV2-D2-R   48        20              42%       Quarantine    4/3/2020 6:51    4/18/2020
2    Division 2 Dorm 2    DIV2-D2-S   44        19              43%
2    Division 2 Dorm 2    DIV2-D2-T   48        19              40%       Quarantine    4/5/2020 2:00    4/18/2020
2    Division 2 Dorm 2    DIV2-D2-U   44        18              41%
2    Division 2 Dorm 2    DIV2-D2-V   48        23              48%
2    Division 2 Dorm 2   DIV2-D2-W    44        21              48%
2    Division 2 Dorm 3   DIV2-D3-AA   44        0              closed
2    Division 2 Dorm 3   DIV2-D3-BB   48        19              40%       Quarantine   3/25/2020 23:29   4/16/2020
2    Division 2 Dorm 3   DIV2-D3-CC   48        0              closed
2    Division 2 Dorm 3   DIV2-D3-DD   48        22              46%
2    Division 2 Dorm 3   DIV2-D3-EE   48        15              31%
2    Division 2 Dorm 3   DIV2-D3-FF   48        13              27%
2    Division 2 Dorm 3   DIV2-D3-GG   48        16              33%
2    Division 2 Dorm 3   DIV2-D3-HH   48        0              closed
2    Division 2 Dorm 3   DIV2-D3-JJ   48        23              48%
2    Division 2 Dorm 4   DIV2-D4-LL   54        18              33%       Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-LU   54        17              31%       Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-ML   50        19              38%       Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-MU   50        14              28%       Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-NL   63        15              24%       Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-NU   63        11              17%       Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-OL   48        13              27%       Quarantine   3/25/2020 10:29   4/17/2020
2    Division 2 Dorm 4   DIV2-D4-OU   48        1                2%       Quarantine   3/25/2020 10:29   4/17/2020




                                           MILLER GROUP EXH 1
                                                PAGE 005
             Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 14 of 17 PageID #:485



2   Division 2 Dorm 4   DIV2-D4-PL   40        25              63%       Quarantine   3/25/2020 10:29   4/17/2020
2   Division 2 Dorm 4   DIV2-D4-PU   40        26              65%       Quarantine   3/25/2020 10:29   4/17/2020
2   Division 2 Dorm 4   DIV2-D4-QL   50         0             closed
2   Division 2 Dorm 4   DIV2-D4-QU   50        0              closed
2   Division 2 Dorm 4   DIV2-D4-RL   37         0             closed
2   Division 2 Dorm 4   DIV2-D4-RU   37         0             closed
4       Division 4        DIV4-I1    48        0              closed
4       Division 4        DIV4-I2    48        19              40%
4       Division 4        DIV4-J1    48        20              42%
4       Division 4        DIV4-J2    48        0              closed
4       Division 4        DIV4-K1    40        18              45%
4       Division 4        DIV4-K2    40        0              closed
4       Division 4        DIV4-L1    40        0              closed
4       Division 4        DIV4-L2    40        0              closed
4       Division 4       DIV4-M1     40        17              43%
4       Division 4       DIV4-M2     40        0              closed
4       Division 4        DIV4-N1    40        19              48%
4       Division 4        DIV4-N2    40        0              closed
4       Division 4        DIV4-P1    48        15              31%
4       Division 4        DIV4-P2    48        0              closed
4       Division 4        DIV4-Q1    48        0              closed
4       Division 4        DIV4-Q2    48        0              closed
5       Division 5        DIV5-1A    44        19              43%
5       Division 5        DIV5-1B    40        14              35%
5       Division 5        DIV5-1C    40        12              30%       Quarantine   4/2/2020 12:00    4/15/2020
5       Division 5        DIV5-1D    40        0              closed
5       Division 5        DIV5-1E    40        0              closed
5       Division 5        DIV5-1F    44        16              36%       Quarantine   4/6/2020 12:00    4/18/2020
5       Division 5        DIV5-1G    44        0              closed
5       Division 5        DIV5-1H    40        17              43%
5       Division 5        DIV5-1J    40        9               23%       Quarantine   3/31/2020 7:34    4/12/2020
5       Division 5        DIV5-1K    40        15              38%
5       Division 5        DIV5-1L    40        0              closed
5       Division 5       DIV5-1M     44        18              41%
5       Division 5        DIV5-2A    44        5               11%
5       Division 5        DIV5-2B    40        5               13%
5       Division 5        DIV5-2C    40        0              closed
5       Division 5        DIV5-2D    40        20              50%       Quarantine   4/4/2020 13:31    4/17/2020
5       Division 5        DIV5-2E    40        17              43%       Quarantine   4/3/2020 20:30    4/15/2020
5       Division 5        DIV5-2F    44        15              34%
5       Division 5        DIV5-2G    44        3                7%
5       Division 5        DIV5-2H    40        0              closed




                                          MILLER GROUP EXH 1
                                               PAGE 006
                 Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 15 of 17 PageID #:486



  5          Division 5      DIV5-2J   40          0              closed
  5          Division 5     DIV5-2K    40          0              closed
  5          Division 5      DIV5-2L   40          20              50%
  5          Division 5     DIV5-2M    44          21              48%
  6          Division 6     DIV6-1A    40          20              50%       Quarantine   3/27/2020 12:59   4/10/2020
  6          Division 6     DIV6-1B    44          22              50%       Quarantine   3/25/2020 20:30   4/10/2020
  6          Division 6     DIV6-1C    44          21              48%       Quarantine   3/25/2020 20:30   4/14/2020
  6          Division 6     DIV6-1D    40          29              73%       Quarantine   3/30/2020 13:00   4/13/2020
  6          Division 6     DIV6-1H    40          20              50%       Quarantine   3/31/2020 12:59   4/14/2020
  6          Division 6      DIV6-1J   40          20              50%       Quarantine   3/31/2020 14:01   4/14/2020
  6          Division 6     DIV6-1K    40          30              75%       Quarantine   3/26/2020 23:59    4/9/2020
  6          Division 6      DIV6-1L   44          36              82%       Quarantine   3/30/2020 13:00    4/7/2020
  6          Division 6     DIV6-1N    44          34              77%       Quarantine   3/31/2020 14:01   4/17/2020
  6          Division 6     DIV6-1P    40          20              50%       Quarantine   3/31/2020 13:30   4/14/2020
  6          Division 6     DIV6-1Q    40          20              50%       Quarantine   3/27/2020 12:59    4/9/2020
  6          Division 6     DIV6-1R    40          21              53%       Quarantine   3/31/2020 9:03    4/15/2020
  6          Division 6     DIV6-2A    40          24              60%       Quarantine   3/31/2020 14:01   4/12/2020
  6          Division 6     DIV6-2B    44          24              55%       Quarantine   3/25/2020 16:23   4/14/2020
  6          Division 6     DIV6-2C    44          22              50%       Quarantine   3/31/2020 13:30   4/17/2020
  6          Division 6     DIV6-2D    40          19              48%       Quarantine   3/31/2020 8:55    4/17/2020
  6          Division 6     DIV6-2H    40          30              75%       Quarantine   3/31/2020 14:01   4/14/2020
  6          Division 6      DIV6-2J   40          20              50%       Quarantine   3/25/2020 21:00   4/13/2020
  6          Division 6     DIV6-2K    40          24              60%       Quarantine   3/27/2020 12:59   4/17/2020
  6          Division 6      DIV6-2L   44          31              70%       Quarantine   3/31/2020 12:29   4/16/2020
  6          Division 6     DIV6-2N    44          20              45%       Quarantine   3/25/2020 21:00   4/13/2020
  6          Division 6     DIV6-2P    40          33              83%       Quarantine   3/31/2020 12:59   4/11/2020
  6          Division 6     DIV6-2Q    40          26              65%       Quarantine   3/27/2020 14:00   4/15/2020
  6          Division 6     DIV6-2R    40          20              50%       Quarantine   3/25/2020 9:30    4/11/2020
  8     Division 8 Cermak   DIV8-2E                14
  8     Division 8 Cermak   DIV8-2N    24          10               42%
  8     Division 8 Cermak   DIV8-2S    26          25               96%
  8     Division 8 Cermak   DIV8-2W    20          12               60%
  8     Division 8 Cermak   DIV8-3E    12          7                58%       Isolation   3/26/2020 3:01    4/16/2020
  8     Division 8 Cermak   DIV8-3N    20          12               60%
  8     Division 8 Cermak   DIV8-3S    14          9                64%       Isolation   3/28/2020 3:00    4/20/2020
  8     Division 8 Cermak   DIV8-3W    20          10               50%
8 RTU    Division 08 RTU    DIV08-2A   20          7                35%      Quarantine   3/27/2020 12:30   4/10/2020
8 RTU    Division 08 RTU    DIV08-2B   39          24               62%
8 RTU    Division 08 RTU    DIV08-2E   20          4                20%       Isolation   3/25/2020 19:59   4/18/2020
8 RTU    Division 08 RTU    DIV08-2F   39          34               87%
8 RTU    Division 08 RTU    DIV08-2G   39          39              100%       Isolation   3/27/2020 7:59    4/19/2020
8 RTU    Division 08 RTU    DIV08-3A   20          6                30%       Isolation   3/26/2020 18:29   4/20/2020




                                             MILLER GROUP EXH 1
                                                  PAGE 007
                Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 16 of 17 PageID #:487



8 RTU   Division 08 RTU   DIV08-3B   39           27              69%
8 RTU   Division 08 RTU   DIV08-3C   39           39             100%        Isolation   3/25/2020 15:41   4/20/2020
8 RTU   Division 08 RTU   DIV08-3D   39           37              95%        Isolation   3/25/2020 21:00   4/19/2020
8 RTU   Division 08 RTU   DIV08-3E   20            6              30%        Isolation   3/25/2020 23:59   4/20/2020
8 RTU   Division 08 RTU   DIV08-3F   39           33              85%       Quarantine   3/31/2020 17:59   4/16/2020
8 RTU   Division 08 RTU   DIV08-3G   39           33              85%       Quarantine   3/31/2020 12:59   4/20/2020
8 RTU   Division 08 RTU   DIV08-3H   39           39             100%
8 RTU   Division 08 RTU   DIV08-4A   20           13              65%
8 RTU   Division 08 RTU   DIV08-4B   39           20              51%       Quarantine   4/2/2020 20:00    4/14/2020
8 RTU   Division 08 RTU   DIV08-4C   39           30              77%
8 RTU   Division 08 RTU   DIV08-4D   39           22              56%       Quarantine   4/4/2020 13:00    4/17/2020
8 RTU   Division 08 RTU   DIV08-4E   20            8              40%        Isolation   3/26/2020 11:30   4/18/2020
8 RTU   Division 08 RTU   DIV08-4F   39           33              85%
8 RTU   Division 08 RTU   DIV08-4G   39           37              95%
8 RTU   Division 08 RTU   DIV08-4H   39           23              59%       Quarantine   3/31/2020 12:27   4/13/2020
8 RTU   Division 08 RTU   DIV08-5A   20           6               30%
8 RTU   Division 08 RTU   DIV08-5B   39           27              69%
8 RTU   Division 08 RTU   DIV08-5C   39           15              38%       Quarantine   4/4/2020 13:00    4/17/2020
8 RTU   Division 08 RTU   DIV08-5D   39           14              36%
8 RTU   Division 08 RTU   DIV08-5E   20           5               25%        Isolation   3/30/2020 20:30   4/17/2020
8 RTU   Division 08 RTU   DIV08-5F   39           28              72%
8 RTU   Division 08 RTU   DIV08-5G   39           0              closed
8 RTU   Division 08 RTU   DIV08-5H   39           23              59%       Quarantine   4/3/2020 20:30    4/16/2020
  9        Division 9     DIV9-1A    44           43              98%
  9        Division 9     DIV9-1B    44           42              95%
  9        Division 9     DIV9-1C    44           43              98%
  9        Division 9     DIV9-1D    44           40              91%
  9        Division 9     DIV9-1E    44           18              41%
  9        Division 9     DIV9-1F    44           20              45%
  9        Division 9     DIV9-1G    44           20              45%
  9        Division 9     DIV9-1H    44           18              41%
  9        Division 9     DIV9-2A    44           44             100%
  9        Division 9     DIV9-2B    44           43              98%
  9        Division 9     DIV9-2C    44           43              98%
  9        Division 9     DIV9-2D    44           18              41%
  9        Division 9     DIV9-2E    44           37              84%
  9        Division 9     DIV9-2F    44           22              50%
  9        Division 9     DIV9-2G    44           22              50%
  9        Division 9     DIV9-2H    44           15              34%       Quarantine   4/3/2020 11:29    4/20/2020
  9        Division 9     DIV9-3A    44           42              95%
  9        Division 9     DIV9-3B    44           43              98%
  9        Division 9     DIV9-3C    44           42              95%




                                            MILLER GROUP EXH 1
                                                 PAGE 008
                          Case: 1:20-cv-02134 Document #: 30-8 Filed: 04/06/20 Page 17 of 17 PageID #:488



       9            Division 9        DIV9-3D         44        42              95%    Quarantine   3/29/2020 8:45    4/7/2020
       9            Division 9        DIV9-3E         44        18              41%
       9            Division 9        DIV9-3F         44        21              48%
       9            Division 9        DIV9-3G         44        22              50%
       9            Division 9        DIV9-3H         44        30              68%    Quarantine   3/26/2020 23:59   4/18/2020
       9            Division 9        DIV9-LI         10        1               10%
  Boot Camp        Boot Camp        Boot Camp        500        76              15%     Isolation   3/30/2020 20:30   4/19/2020
    Hospital         Hospital         Hospital       n/a        24               n/a
Outside Counties Outside Counties Outside Counties   n/a         8               n/a




                                                           MILLER GROUP EXH 1
                                                                PAGE 009
